UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                        Before
                        TOZZI, CAMPANELLA, and CELTNIEKS
                               Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                           Sergeant ADAM L. FIELDS
                          United States Army, Appellant

                                   ARMY 20140210

                        Headquarters, 25th Infantry Division
                           David L. Conn, Military Judge
                   Colonel Mark A. Bridges, Staff Judge Advocate


For Appellant: Colonel Kevin Boyle, JA; Major Amy E. Nieman, JA; Major Candace
N. White Halverson, JA (on brief). *

For Appellee: Major A.G. Courie, III, JA; Major Daniel D. Derner, JA; Captain
Timothy C. Donahue, JA (on brief).


                                  11 September 2015

                               ---------------------------------
                               SUMMARY DISPOSITION
                               ---------------------------------

Per Curiam:

       A military judge sitting as a general court-martial convicted appellant,
pursuant to his pleas, of one specification of violating a lawful general regulation,
and one specification of abusive sexual contact, in violation of Articles 92 and 120,
Uniform Code of Military Justice, 10 U.S.C. §§ 892, 920 (2012) [hereinafter UCMJ].
The military judge sentenced appellant to a bad-conduct discharge, confinement for
nine months, and reduction to the grade of E-1. The convening authority approved
the adjudged sentence.

      Appellant’s case is before this court for review pursuant to Article 66, UCMJ.
Appellant raises one assignment of error which merits discussion but no relief.


*
 Appellant’s initial brief is sealed. We granted appellant’s motion to amend
appellate pleading to substitute a brief without an inadvertently placed additional
page.
FIELDS—ARMY 20140210

Appellant alleges his plea of guilty to failure to obey a lawful general regulation was
improvident because his testimony during providence was insufficient to establish he
had a duty to obey Army Reg. 600-20, Personnel-General: Army Command Policy
[hereinafter AR 600-20], para. 4-14b (18 Mar. 2008).

       Upon review of the entire record, we conclude there was an adequate legal
and factual basis to establish appellant’s knowledge of his duty to obey AR 600-20,
para. 4-14b. “During a guilty plea inquiry the military judge is charged with
determining whether there is an adequate basis in law and fact to support the plea
before accepting it.” United States v. Inabinette, 66 M.J. 320, 321–22 (C.A.A.F.
2008) (citing United States v. Prater, 32 M.J. 433, 436 (C.M.A. 1991)). We review
a military judge’s decision to accept a plea for an abuse of discretion by determining
whether the record as a whole shows a substantial basis in law or fact for
questioning the guilty plea. Id. at 322; UCMJ art. 45; Rule for Courts-Martial
910(e).

       During the providence inquiry, the military judge clearly articulated the
elements and definitions of violating a lawful general regulation to appellant,
including the element that appellant had a duty to obey the regulation. Appellant
stated that he understood them. The military judge also took judicial notice of AR
600-20 and the fact that the provision at issue, para. 4-14, was in effect and punitive
within the meaning of Article 92, UCMJ. The military judge noted AR 600-20 was
“a lawful regulation as a matter of law,” and engaged in an extensive factual
colloquy with appellant about his misconduct, which is supported by the stipulation
of fact admitted as Prosecution Exhibit 1.

       While the military judge failed to explicitly elicit from appellant that he knew
he had a duty to obey AR 600-20, para. 4-14b, after considering the entire record
and the facts of this case, there is no question appellant knew he had a duty to obey
said general regulation. We, therefore, find no substantial basis in law and fact to
question appellant’s plea to violating AR 600-20, para. 4-14b, a lawful general
regulation under Article 92, UCMJ.




                                           2
FIELDS—ARMY 20140210

                                  CONCLUSION

     On consideration of the entire record, the findings of guilty and sentence are
AFFIRMED.

                                       FOR THE COURT:
                                       FOR THE COURT:



                                       SHELLEY GOODWIN-MATHERS
                                       SHELLEY
                                       Acting ClerkGOODWIN-MATHERS
                                                    of Court
                                       Acting Clerk of Court




                                         3